Citation Nr: 0717643	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-30 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for service connection for a left foot 
deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from February 1979 to February 
1982 with subsequent service with the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for a foot condition was denied in May 
1997.  There is new evidence presented since May 1997 that 
relates to unestablished facts necessary to substantiate the 
claim.

2.  A left foot disorder was not incurred in active service 
and is not causally related to active service, and it was not 
incurred in or aggravated by active or inactive duty for 
training.  


CONCLUSIONS OF LAW

1.  The May 1997 decision denying service connection for a 
foot condition is final.  38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1996).  

2.  Evidence received since the May 1997 decision is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2002).

3.  The criteria for service connection for a left foot 
disability have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim 
for service connection.  Although the letter did not provide 
notice for this request to reopen as required in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), because the request to 
reopen has been granted, no prejudice results from this 
error.  In March 2006, the veteran was provided with notice 
of the disability rating and effective date regulations.  See 
Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice postdates the initial adjudication, the 
claim was subsequently readjudicated without taint from the 
prior decisions, no prejudice has been alleged, and none is 
apparent from the record.  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining service records, 
obtaining post-service medical records, obtaining National 
Guard records, and obtaining Social Security Administration 
records.  Consequently, the duty to notify and assist has 
been met.  

The May 1997 decision denying service connection for a foot 
condition is final based on the evidence then of record.  38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2002).  

The May 1997 decision denied service connection for a "foot 
condition," in part due to lack of evidence of a diagnosis.  
Evidence submitted subsequent to the May 1997 decision 
indicates that the veteran had a bunionectomy in 2001 and is 
currently diagnosed with metatarsalgia.  This evidence is 
both new and material in that it relates to an unestablished 
fact necessary to substantiate the claim, namely the 
existence of a current disability.  Consequently, the claim 
is reopened.  

Having decided that the claims are reopened, the next 
question is whether the Board can conduct a de novo review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has provided the veteran notice 
as to the requirements for service connection; the March 2002 
rating decision reopened the claim and considered it on the 
merits; and the veteran's arguments throughout the instant 
appeal have been on the merits.  It is concluded, therefore, 
that there is no prejudice to the veteran in conducting a de 
novo review.

The initial record of a left foot complaint is found on a May 
24, 1985, emergency room record.  The record indicates that 
the veteran complained of a bunion on his left foot, 
specifically, on the big toe.  The veteran stated that he had 
had problems with bunions for the last two years.  The 
veteran was diagnosed with hallux valgus of the left great 
toe.  An emergency room record from the next day reports the 
veteran's history of a left foot injury; he reported that the 
barrel of an M60 dropped on his left great toe.  The toe was 
noted to be tender, but the x-ray was normal.  The veteran 
was diagnosed with contusion of the left great toe.  

Subsequent records do not report complaints or disabilities 
pertaining to the left foot until January 1999, when a VA 
examination notes that the veteran had a bunion on the left 
foot.  In August 2001, the veteran sought treatment for left 
foot pain after twisting his foot.  The veteran was diagnosed 
with a left foot hallux valgus deformity.  A left Chevron 
osteotomy and bunionectomy was performed in September 2001.  
See September 2001 VA treatment record.  VA treatment records 
in June, July, and August 2004 report left foot pain.  The 
August 2004 record notes the veteran's history of pain under 
the first metatarsal head with no pain over the bunion.  The 
record notes that the left foot x-ray showed a healed 
osteotomy with good alignment and mild metatarsophalangeal 
arthritis.  See also August 2004 VA x-ray record.  The 
veteran was diagnosed with status post-left Chevron osteotomy 
with probable tibial sesamoiditis.  See August 2004 VA 
treatment record.  In September 2005, the veteran was 
diagnosed with left foot metatarsalgia.  See September 2005 
VA treatment record.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

As stated in the introduction, the veteran had active service 
from February 1979 to February 1982.  There is no evidence in 
the record indicating that a foot disability was incurred 
during that period of service.  Additionally, there is no 
evidence indicating that the veteran's current metatarsalgia 
is related to this period of service.  Consequently, service 
connection is not warranted based on the veteran's period of 
active service. 

The veteran also had service in the National Guard between 
1982 and 1998.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  

The evidence described above indicates that the veteran first 
complained of a left foot injury in May 1985.  The National 
Guard personnel records indicate that the veteran was on a 
"civilian break" between January 1985 and September 1985, 
however.  The service medical records do not report any 
treatment for a left foot disability during the veteran's 
service in the National Guard.  Although the May 1985 
treatment record indicates the veteran complained of having 
"trouble with left foot bunions" for the previous two 
years, there is no evidence that bunions were incurred in or 
aggravated by National Guard training, and there is no 
competent medical evidence linking the veteran's current 
metatarsalgia to his National Guard service.  Consequently, 
because there is no evidence of a current disability incurred 
in active service, ACUTRA, or INACDUTRA, service connection 
must be denied.  


ORDER

As new and material evidence has been received, the claim is 
reopened; and, to that extent only, the appeal is granted.  

Service connection for a left foot disability is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


